

116 HRES 849 IH: Supporting the goals and ideals of Engineers Week.
U.S. House of Representatives
2020-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 849IN THE HOUSE OF REPRESENTATIVESFebruary 12, 2020Mr. Lipinski (for himself, Mr. McNerney, Ms. Houlahan, Mr. Tonko, Mr. Krishnamoorthi, Mr. Kevin Hern of Oklahoma, Ms. Johnson of Texas, Mr. Larsen of Washington, Mr. Cárdenas, Mr. Westerman, Mr. Grijalva, Mr. Weber of Texas, Ms. Stevens, and Mr. Baird) submitted the following resolution; which was referred to the Committee on Science, Space, and Technology, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONSupporting the goals and ideals of Engineers Week.
	
 Whereas engineers employ their scientific knowledge and analytical skills for the betterment of the United States and for the protection of the public health, safety, and welfare;
 Whereas the mission of the National Engineers Week Foundation (doing business as DiscoverE) is to sustain and grow a dynamic engineering profession through outreach, education, celebration, and volunteerism as needed to keep the United States a global leader in engineering and engineering education;
 Whereas the sponsors of Engineers Week are working together to transform the engineering workforce through greater inclusion of women and underrepresented minorities;
 Whereas by engaging young students, parents, and educators in hands-on science, technology, engineering, and mathematics (STEM) activities, engineers help them discover how they can make a meaningful difference in the world;
 Whereas the partnership between engineers and teachers inspires future generations of engineering and technology talent;
 Whereas tens of thousands of engineers and engineering students will serve their communities not only through their work but, at this time of year, by reaching into hundreds of local communities;
 Whereas the perspective and technical expertise of engineers is vital to solving today’s most pressing global challenges—including infrastructure, national security, and environmental sustainability—and the professional engineer’s commitment to high ethical standards is necessary for the protection of public health, safety, and welfare;
 Whereas science creates more opportunity for the next generation, according to the National Science Board’s 2018 Science and Engineering Indicators; Whereas engineers are a crucial link in research, development, and the transformation of scientific discoveries into useful products and jobs, as the people of the United States look more than ever to engineers and their imagination, knowledge, and analytical skills to meet the challenges of the future;
 Whereas the National Science Board’s 2018 Science and Engineering Indicators show that the number of students obtaining engineering bachelor’s degrees in the United States has increased steadily for the last 15 years for which data are available, yet the rates for women do not reflect our national demographics, with only 20 percent of bachelor’s degrees in engineering being earned by women;
 Whereas the National Science Board’s Science and Engineering Indicators 2020 shows that historically underrepresented racial and ethnic groups, particularly Blacks and Hispanics, remain underrepresented in the [science & engineering (S&E)] workforce relative to their overall presence in the workforce and the population;
 Whereas the National Science Foundation’s National Center for Science and Engineering Statistics report on Women, Minorities, and Persons with Disabilities in Science and Engineering 2017 shows that women are closing the gap with men in S&E educational attainment but are still underrepresented in S&E occupations;
 Whereas only around 4 percent of the Nation’s workforce is comprised of scientists and engineers, yet this group disproportionately creates jobs for the other 96 percent;
 Whereas DiscoverE has grown into a formal coalition of more than 100 professional societies, major corporations, and government agencies that serves as a hub of engineering outreach dedicated to ensuring a diverse and well-educated engineering workforce, promoting literacy in science, technology, engineering, and mathematics, and raising public awareness and appreciation of the contributions of engineers to society;
 Whereas Congress has recognized National Engineers Week every year since 1951; and Whereas February 16, 2020, to February 22, 2020, has been designated as Engineers Week by DiscoverE and the theme is Engineers: Pioneers of Progress, spotlighting the important contributions of the engineering community to our quality of life has always been and will be now and in the future, including awe-inspiring wonders like cloud-busting skyscrapers and human travel to Mars and daily marvels like clean drinking water, computers, and cars: Now, therefore, be it
	
 That the House of Representatives— (1)supports the goals and ideals of Engineers Week to increase understanding of and interest in engineering and technology careers and to promote technological literacy and engineering education;
 (2)recognizes that engineering education is a critical component of STEM (science, technology, engineering, and mathematics) education and essential to improving the United States educational system and economic prosperity; and
 (3)ensures that technological solutions designed by the engineering community can be advanced through research, development, standardization, and innovation.
			